Title: From George Washington to Major Henry Lee, Jr., 30 January 1780
From: Washington, George
To: Lee, Henry Jr.


          
            Dr Sir
            Hd Qrs Morristown 30th Jany 1780
          
          I have received your favor of the 26th incloseing one from Capn McLane to you of th[e] 15th.
          However Capn McLanes services may entitle him to consideration yet he is neither singular in his sacrifices nor situation. There are numbers in the line, who have been as long Captains—and without promotion as himself. This is one of those circumstances incidental to all services. But with regard to his request—the formation of new corps rests by no means with me, nor if it did—I could not recommend the proposal to Congress at a time when the seperate corps now in service experience so many inconveniences, and are supposed too numerous. Capn McLane however may be assured that my opinion of his military merits would induce me to do every thing in his favor consistent with propriety. I wish you an agreeable winter, and am Dr Sir.
        